Exhibit 10.1
 
AMENDMENT AND ACKNOWLEDGMENT AGREEMENT
 
This Amendment And Acknowledgment Agreement (this “Agreement”), dated as of
November 5, 2010, and effective as of the Effective Date (as defined below), is
made by and among Genta Incorporated, a Delaware corporation (the “Company”),
and the undersigned parties whose names are set forth on Exhibit A attached
hereto (each a “Holder” and collectively the “Holders”), each of whom are
parties to that certain Securities Purchase Agreement, dated March 5, 2010 (the
“Purchase Agreement”).  Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Purchase Agreement.
 
WHEREAS, pursuant to Section 2.1 of each of the Notes, the Company is required
to have a sufficient number of shares of its common stock (the “Common Stock”)
authorized, reserved and available for issuance to satisfy the potential
conversion in full of the Notes (including the Notes issuable in payment of
interest on all outstanding Notes), and the failure to do so would be deemed to
be an event of default (an “Event of Default”) under the Notes;
 
WHEREAS, as a result of a potential reset of the conversion prices under the
Notes, on December 31, 2010, the Company may not have a sufficient number of
shares of Common Stock authorized;
 
WHEREAS, to avoid the Event of Default, the Board of Directors of the Company
has approved two reverse stock splits each with a ratio of up to 1-for-100 to be
effective before December 31, 2011 (the “Reverse Stock Splits”), and an
amendment to the Company’s Restated Certificate of Incorporation to increase the
number of shares of Common Stock authorized to 100,000,000,000, in each case, to
be effective upon filing of a Certificate of Amendment to the Company’s Restated
Certificate of Incorporation (the “Certificate of Amendment”);
 
WHEREAS, the Reverse Stock Splits and the Certificate of Amendment require the
approval of the stockholders of the Company, and the Company will prepare and
file a preliminary proxy statement (the “Proxy Statement”) to seek such
stockholder approval, and the Proxy Statement is subject to review by the United
States Securities and Exchange Commission (the “SEC”), and the Reverse Stock
Splits are subject to review by the Financial Industry Regulatory Authority; and
 
WHEREAS, the undersigned Holders represent the required threshold to amend the
provisions of each of the Notes and the April 2009 Consent Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Definitions.
 
(a)           “2010 Notes” means the B Notes, C Notes, D Notes and E Notes.
 
(b)           “April 2009 Consent Agreement” means that certain Consent
Agreement dated as of April 2, 2009, by and among the Company and the Purchasers
listed on Exhibit A thereto, as amended.
 
(c)           “April 2009 Purchase Agreement” means that certain Securities
Purchase Agreement dated as of April 2, 2009, by and among the Company and the
Purchasers listed on Exhibit A thereto, as amended.
 
(d)           “April 2009 Notes” means the Company’s Senior Secured Convertible
Promissory Notes due April 2, 2012, as amended.
 
 
 

--------------------------------------------------------------------------------

 
(e)           “Effective Date” means the date and time when this Agreement has
been executed and delivered by the Company and the Requisite Holders.
 
(f)           “F Notes” means the Company’s Senior Unsecured Convertible
Promissory Notes issuable upon exercise of the Purchase Rights (as defined in
the April 2009 Consent Agreement) and Purchase Options (as defined in the April
2009 Purchase Agreement).
 
(g)           “Notes” means the September 2009 Notes, 2010 Notes, F Notes and
April 2009 Notes.
 
(h)           “Requisite Holders” means (i) the holders of at least 66 2/3% of
the combined principal amount of the currently outstanding B Notes, (ii) the
holders of at least 66 2/3% of the combined principal amount of the currently
outstanding C Notes, (iii) the holders of at least 66 2/3% of the combined
principal amount of the currently outstanding D Notes, (iv) the holders of at
least 66 2/3% of the combined principal amount of the currently outstanding E
Notes, (v) the Holders holding at least two-thirds of the principal amount of
the currently outstanding September 2009 Notes, (vi) Holders, representing at
least two-thirds of the currently outstanding and unexercised Purchase Rights
(as defined in the April 2009 Consent Agreement) and the currently outstanding
principal amount of the F Notes issued upon exercise of the Purchase Rights,
(vii) Holders, holding at least 66 2/3% of the currently outstanding principal
amount of the April 2009 Notes, and (viii) Holders holding at least two-thirds
of the principal amount of the currently outstanding April 2009 Notes.
 
(i)           “September 2009 Notes” means the Company’s Unsecured Subordinated
Convertible Notes due July 7, 2011 issued by the Company pursuant to that
certain Securities Purchase Agreement dated September 4, 2009 by and among the
Company and the Purchasers listed on Exhibit A thereto.
 
2.            Amendment of Notes.
 
(a)           Section 2.1(g) of each 2010 Note is hereby amended and restated in
its entirety to read as follows:
 
“(g)  at any time following the consummation of the Reverse Split Maker shall
fail to have a sufficient number of shares of Common Stock authorized, reserved
and available for issuance to satisfy the potential conversion in full
(disregarding for this purpose any and all limitations of any kind on such
conversion) of this Note and each Other Note (including the Notes issuable in
payment of interest on all outstanding Notes and the Notes issuable upon
exercise of the Debt Warrants); provided that no Event of Default shall be
deemed to occur under this Section 2.1(g) if (i) the Company fails to have a
sufficient number of shares of Common Stock authorized and reserved for the
conversion of this Note and each Other Note (including the Notes issuable in
payment of interest on all outstanding Notes and the Notes issuable upon
exercise of the Debt Warrants) during the period of time between December 31,
2010 and March 20, 2011; (ii) such failure is the direct result of a delay in
(X) shareholders approving two reverse stock splits and (Y) increasing the
number of authorized shares of Common Stock; and (iii) such failure is caused
solely by the review of and/or written comments to a preliminary proxy statement
filed by the Company for the purpose of approving two reverse stock splits and
increasing the number of authorized shares of Common Stock, from the United
States Securities and Exchange Commission and/or the Financial Industry
Regulatory Authority; or”
 
(b)           Section 2.1(g) of each September 2009 Note is hereby amended and
restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
“(g)  at any time following the Issuance Date the Maker shall fail to have a
sufficient number of shares of Common Stock authorized, reserved and available
for issuance to satisfy the potential conversion in full (disregarding for this
purpose any and all limitations of any kind on such conversion) of this Note and
each Other Note; provided that no Event of Default shall be deemed to occur
under this Section 2.1(g) if (i) the Company fails to have a sufficient number
of shares of Common Stock authorized and reserved for the conversion of this
Note and each Other Note (including the Notes issuable in payment of interest on
all outstanding Notes) during the period of time between December 31, 2010 and
March 20, 2011; (ii) such failure is the direct result of a delay in (X)
shareholders approving two reverse stock splits and (Y) increasing the number of
authorized shares of Common Stock; and (iii) such failure is caused solely by
the review of and/or written comments to a preliminary proxy statement filed by
the Company for the purpose of approving two reverse stock splits and increasing
the number of authorized shares of Common Stock, from the United States
Securities and Exchange Commission and/or the Financial Industry Regulatory
Authority; or”


(c)           Section 2.1(h) of each April 2009 Note is hereby amended and
restated in its entirety to read as follows:
 
“(h)  at any time following the Authorization Date the Maker shall fail to have
a sufficient number of shares of Common Stock authorized, reserved and available
for issuance to satisfy the potential conversion in full (disregarding for this
purpose any and all limitations of any kind on such conversion) of this Note and
each Other Note; provided that no Event of Default shall be deemed to occur
under this Section 2.1(h) if (i) the Company fails to have a sufficient number
of shares of Common Stock authorized and reserved for the conversion in full of
this Note and each Other Note during the period of time between December 31,
2010 and March 20, 2011; (ii) such failure is the direct result of a delay in
(X) shareholders approving two reverse stock splits and (Y) increasing the
number of authorized shares of Common Stock; and (iii) such failure is caused
solely by the review of and/or written comments to a preliminary proxy statement
filed by the Company for the purpose of approving two reverse stock splits and
increasing the number of authorized shares of Common Stock, from the United
States Securities and Exchange Commission and/or the Financial Industry
Regulatory Authority; or”


3.            Amendment to the April 2009 Purchase Agreement.
 
(a)           Section 1.2(b) of the April 2009 Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
 
“(b)  Each of the Purchasers shall have the option (the “Purchase Option”), in
each such Purchaser’s sole discretion, to purchase Senior Unsecured Convertible
Promissory Notes (i) if on or before November 4, 2010, in substantially the form
attached hereto as  Exhibit H (the “F-1 Notes”) and (ii) if after November 4,
2010, in substantially the form attached hereto as  Exhibit I (the “F-2 Notes”
and together with the F-1 Notes, the “F Notes ”) in the principal amount of up
to the amount set forth opposite such Purchaser’s name on  Exhibit A in one or
more closings (each an “Additional Closing”, and along with the First Closing,
each a “ Closing ”).  The Purchase Option shall be exercisable at any time and
from time to time on or prior to the later of (i) the date that is two weeks
after the Company’s public release of final top-line survival results from the
Company’s Phase 3 trial of Genasense® plus chemotherapy in advanced melanoma,
known as AGENDA, and (ii) March 30, 2011.  The issuance of the F Notes at any
Additional Closing shall be made on the terms and conditions set forth in this
Agreement, and the representations and warranties of the Company set forth in
Article 3 and the representations and warranties of the Purchasers in Article 4
hereof shall speak as of the date of such Additional Closing.”; and


 
 

--------------------------------------------------------------------------------

 
(b)           The form of note attached hereto as Exhibit B is hereby inserted
as a new “Exhibit I” to the April 2009 Purchase Agreement.
 
4.            Amendment to the April 2009 Consent Agreement.  
 
(a)           Section 4 of the April 2009 Consent Agreement is hereby amended
and restated in its entirety to read as follows:
 
“4.  Note Purchase Right.  At any time, and from time to time after the
Authorization Date (as defined in the Purchase Agreement) each of the Holders
who are not natural persons (the “Institutional Holders”) shall have the right
(the “Purchase Right”), in each such Institutional Holder’s sole discretion,
upon written notice to the Company (“Purchase Notice”), to purchase one or more
Senior Unsecured Convertible Promissory Notes (i) if on or before November 4,
2010, in substantially the form attached hereto as Exhibit B (the “F-1 Notes”)
and (ii) if after November 4, 2010, in substantially the form attached hereto as
Exhibit C (the “F-2 Notes” and together with the F-1 Notes, the “F Notes”) in an
aggregate principal amount up to that amount set forth opposite such
Institutional Holder’s name on Exhibit A hereto, in one or more closings (each a
“Closing”).  The Purchase Right shall be exercisable at any time and from time
to time on or prior to the later of (i) the date that is two weeks after the
Company’s public release of final top-line survival results from the Company’s
Phase 3 trial of Genasense® plus chemotherapy in advanced melanoma, known as
AGENDA, and (ii) March 30, 2011.  At each Closing, the Company shall issue and
sell to the Institutional Holder purchasing notes at such Closing an F Note
having the principal amount set forth in the Purchase Exercise Notice.  At each
such Closing, the purchasing Institutional Holder shall deliver the purchase
price for the F Note, which shall equal the principal amount thereof, by wire
transfer of immediately available funds to the Company.  The Closing shall take
place on the date specified in the Purchase Notice, which shall not be less than
five Trading Days (as defined in the F Note) from the date on which the Purchase
Notice is delivered.”; and
 
(b)           The form of note attached hereto as Exhibit C is hereby inserted
as a new “Exhibit C” to the April 2009 Consent Agreement.
 
5.            Consideration.  In consideration of the amendment set forth in
Sections 2, 3 and 4 above, the Company hereby agrees that from the Effective
Date until September 30, 2011 it will not effect any of the Reverse Stock Splits
without the approval of (i) the holders of at least 66 2/3% of the combined
principal amount of the B Notes outstanding as of the Effective Date, (ii) the
holders of at least 66 2/3% of the combined principal amount of the C Notes
outstanding as of the Effective Date, (iii) the holders of at least 66 2/3% of
the combined principal amount of the D Notes outstanding as of the Effective
Date, (iv) the holders of at least 66 2/3% of the combined principal amount of
the E Notes outstanding as of the Effective Date, (v) the holders of at least
two-thirds of the principal amount of the outstanding September 2009 Notes as of
the Effective Date, and (vi) the holders of at least two-thirds of the principal
amount of the outstanding April 2009 Notes as of the Effective Date, unless the
Board of Directors of the Company deems such Reverse Stock Splits to be in the
best interest of the Company and its stockholders to avoid an imminent Event of
Default under Section 2.1(g) of any outstanding Notes at such time prior to such
date.
 
6.            Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
 
 

--------------------------------------------------------------------------------

 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Holder consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 6(b) shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to this Agreement shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party. The parties hereby waive all rights to a trial by jury.
 
7.            Entire Agreement; Amendment. The amendments set forth in Sections
2, 3 and 4 of this Agreement shall become effective on the Effective
Date.  Except as modified by this Agreement, the Notes shall remain in full
force and effect in accordance with their terms.  This Agreement contains the
entire understanding and agreement of the parties with respect to the matters
covered hereby and, except as specifically set forth herein, neither the Company
nor any Holder make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by (i) the Company, (ii) the holders of at least
66 2/3% of the combined principal amount of the B Notes outstanding as of the
Effective Date, (iii) the holders of at least 66 2/3% of the combined principal
amount of the C Notes outstanding as of the Effective Date, (iv) the holders of
at least 66 2/3% of the combined principal amount of the D Notes outstanding as
of the Effective Date, (v) the holders of at least 66 2/3% of the combined
principal amount of the E Notes outstanding as of the Effective Date, (vi) the
holders of at least two-thirds of the principal amount of the outstanding
September 2009 Notes as of the Effective Date, and (vii) the holders of at least
two-thirds of the principal amount of the outstanding April 2009 Notes as of the
Effective Date.  The Holders acknowledge that any amendment or waiver effected
in accordance with this section shall be binding upon each Holder (and their
permitted assigns) and the Company, including, without limitation, an amendment
or waiver that has an adverse effect on any or all Holders.
 
8.            Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-3966
   
Telecopy No.: (908) 464-1705

 
 
 

--------------------------------------------------------------------------------

 
with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Holder:
 
At the address of such Holder set forth on the signature page to this Agreement,
with copies to Holder’s counsel as set forth on the signature page to this
Agreement or as specified in writing by such Holder, with a copy to:
     
With a copy to:
 
Cooley LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Steven M. Przesmicki
   
Telephone No.: (858) 550-6070
   
Telecopy No.: (858) 550-6420

 
 Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.


9.            Waivers. No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
10.           Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
11.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Holders may assign the rights under this Agreement without the consent of the
Company. 
 
12.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
13.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
14.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
 
 

--------------------------------------------------------------------------------

 
15.           Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Holders consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
16.           Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
17.           Further Assurances. From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties have caused this Amendment And Acknowledgment
Agreement to be executed as of the Effective Date.
 

     
GENTA INCORPORATED
                       
By: 
         
Name: 
Raymond P. Warrell, Jr., M.D.
       
Title: 
Chairman and Chief Executive Officer

 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
[HOLDER SIGNATURE PAGES TO AMENDMENT AND ACKNOWLEDGMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment and
Acknowledgment Agreement to be duly executed by their respective authorized
signatories as of the __ day of November 2010.
 
Name of Holder: ________________________________________________________
 
Signature of Authorized Signatory of Holder: __________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Holder:________________________________________________
 
Fax Number of Holder: ________________________________________________
 
Amount outstanding under each Note
held:                                                                                                                              
 
Address for Notice of Holder:
 


 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Holders
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
Form Of F-2 Note
(in the same form as the F Note with the conforming change to Section 2.1(g) as
set forth herein)
 
 
 

--------------------------------------------------------------------------------

 
Exhibit C
Form Of F-2 2010 Note
(in the same form as the F Note with the conforming change to Section 2.1(g) as
set forth herein)

